- Sentinel Investments SENTINEL GROUP FUNDS, INC. ARTICLES SUPPLEMENTARY SENTINEL GROUP FUNDS, INC., a Maryland corporation registered as an open-end management investment company under the Investment Company Act of 1940 (Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland (SDAT) that: FIRST: Pursuant to authority expressly vested in the Board of Directors of the Corporation (Board of Directors) by the charter (Charter), and pursuant to Section 2- 208 of the Maryland General Corporation Law, the Board of Directors at a meeting duly convened and held, adopted resolutions reclassifying and designating: 1. 30,000,000 of the authorized but unissued shares of Common Stock, par value $.01 per share (Common Stock), of the Corporation classified and designated as Sentinel High Yield Bond Fund Class A as shares of authorized but unissued Common Stock without further classification or designation as to class or series. 2. 20,000,000 of the authorized but unissued shares of Common Stock of the Corporation classified and designated as Sentinel High Yield Bond Fund Class B as shares of authorized but unissued Common Stock without further classification or designation as to class or series. 3. 10,000,000 of the authorized but unissued shares of Common Stock of the Corporation classified and designated as Sentinel High Yield Bond Fund Class C as shares of authorized but unissued Common Stock without further classification or designation as to class or series. 4. 20,000,000 of the authorized but unissued shares of Common Stock of the Corporation classified and designated as Sentinel Short Maturity Government Fund Class C as shares of authorized but unissued Common Stock without further classification or designation as to class or series. SECOND: Immediately before these Articles Supplementary are accepted for record by the SDAT, the total number of authorized shares of Common Stock is 2,940,000,000, $.01 par value per share, with an aggregate par value of $29,400,000, of which 20,000,000 are shares of Common Stock without further classification or designation and 2,920,000,000 are shares of Common Stock classified and designated as follows: Class A Number of Shares Allocated Sentinel Balanced Fund 40,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 75,000,000 Sentinel Conservative Allocation Fund 20,000,000 Sentinel Georgia Municipal Bond Fund 40,000,000 Sentinel Government Securities Fund 90,000,000 Sentinel Growth Leaders Fund 20,000,000 Sentinel High Yield Bond Fund 30,000,000 Sentinel International Equity Fund 20,000,000 Sentinel Mid Cap Growth Fund 45,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Short Maturity Government Fund 70,000,000 Sentinel Small Company Fund 300,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Sentinel Sustainable Core Opportunities Fund 40,000,000 Sentinel Sustainable Emerging Companies Fund 40,000,000 Sentinel U.S. Treasury Money Market Fund 750,000,000 Class B Number of Shares Allocated Sentinel Balanced Fund 20,000,000 Sentinel Common Stock Fund 20,000,000 Sentinel Conservative Allocation Fund 10,000,000 Sentinel High Yield Bond Fund 20,000,000 Sentinel International Equity Fund 20,000,000 Sentinel Mid Cap Growth Fund 20,000,000 Sentinel Small Company Fund 40,000,000 Sentinel U.S. Treasury Money Market Fund 100,000,000 Class C Number of Shares Allocated Sentinel Balanced Fund 10,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 10,000,000 Sentinel Conservative Allocation Fund 10,000,000 Sentinel Government Securities Fund 20,000,000 Sentinel Growth Leaders Fund 20,000,000 Sentinel High Yield Bond Fund 10,000,000 Sentinel International Equity Fund 10,000,000 Sentinel Mid Cap Growth Fund 30,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Short Maturity Government Fund 20,000,000 Sentinel Small Company Fund 40,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Sentinel Sustainable Core Opportunities Fund 40,000,000 Sentinel Sustainable Emerging Companies Fund 40,000,000 Class D Number of Shares Allocated Sentinel Balanced Fund 20,000,000 Class I Number of Shares Allocated Sentinel Balanced Fund 40,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 40,000,000 Sentinel Georgia Municipal Bond Fund 40,000,000 Sentinel Government Securities Fund 40,000,000 Sentinel Growth Leaders Fund 40,000,000 Sentinel International Equity Fund 40,000,000 Sentinel Mid Cap Growth Fund 40,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Small Company Fund 40,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Sentinel Sustainable Core Opportunities Fund 40,000,000 Sentinel Sustainable Emerging Companies Fund 40,000,000 Class S Number of Shares Allocated Sentinel Short Maturity Government Fund 50,000,000 THIRD: Immediately after these Articles Supplementary are accepted for record by the SDAT, the total number of authorized shares of Common Stock is 2,940,000,000, $.01 par value per share, with an aggregate par value of $29,400,000, of which 100,000,000 are shares of Common Stock without further classification or designation and 2,840,000,000 are shares of Common Stock classified and designated as follows: Class A Number of Shares Allocated Sentinel Balanced Fund 40,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 75,000,000 Sentinel Conservative Allocation Fund 20,000,000 Sentinel Georgia Municipal Bond Fund 40,000,000 Sentinel Government Securities Fund 90,000,000 Sentinel Growth Leaders Fund 20,000,000 Sentinel International Equity Fund 20,000,000 Sentinel Mid Cap Growth Fund 45,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Short Maturity Government Fund 70,000,000 Sentinel Small Company Fund 300,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Sentinel Sustainable Core Opportunities Fund 40,000,000 Sentinel Sustainable Emerging Companies Fund 40,000,000 Sentinel U.S. Treasury Money Market Fund 750,000,000 Class B Number of Shares Allocated Sentinel Balanced Fund 20,000,000 Sentinel Common Stock Fund 20,000,000 Sentinel Conservative Allocation Fund 10,000,000 Sentinel International Equity Fund 20,000,000 Sentinel Mid Cap Growth Fund 20,000,000 Sentinel Small Company Fund 40,000,000 Sentinel U.S. Treasury Money Market Fund 100,000,000 Class C Number of Shares Allocated Sentinel Balanced Fund 10,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 10,000,000 Sentinel Conservative Allocation Fund 10,000,000 Sentinel Government Securities Fund 20,000,000 Sentinel Growth Leaders Fund 20,000,000 Sentinel International Equity Fund 10,000,000 Sentinel Mid Cap Growth Fund 30,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Small Company Fund 40,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Sentinel Sustainable Core Opportunities Fund 40,000,000 Sentinel Sustainable Emerging Companies Fund 40,000,000 Class D Number of Shares Allocated Sentinel Balanced Fund 20,000,000 Class I Number of Shares Allocated Sentinel Balanced Fund 40,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 40,000,000 Sentinel Georgia Municipal Bond Fund 40,000,000 Sentinel Government Securities Fund 40,000,000 Sentinel Growth Leaders Fund 40,000,000 Sentinel International Equity Fund 40,000,000 Sentinel Mid Cap Growth Fund 40,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Small Company Fund 40,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Sentinel Sustainable Core Opportunities Fund 40,000,000 Sentinel Sustainable Emerging Companies Fund 40,000,000 Class S Number of Shares Allocated Sentinel Short Maturity Government Fund 50,000,000 FOURTH: The undersigned Vice President of the Corporation acknowledges these Articles Supplementary to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Vice President acknowledges that, to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, the Corporation has caused these Articles Supplementary to be signed in its name and on its behalf by its Vice President and attested by its Assistant Secretary as of the 20th day of October, 2008. ATTEST: By /s/ Lindsay E. Staples _ Lindsay E. Staples Assistant Secretary SENTINEL GROUP FUNDS, INC. By /s/ Thomas P. Malone Thomas P. Malone Vice President
